Case 8:21-cv-00839-SDM-AAS Document 9-30 Filed 04/22/21 Page 1 of 3 PageID 795




                             EXHIBIT 30
Case 8:21-cv-00839-SDM-AAS Document 9-30 Filed 04/22/21 Page 2 of 3 PageID 796




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

 STATE OF FLORIDA,

       Plaintiff,

       v.                                  Case No. 8:21-cv-00839-SDM-AAS

 XAVIER BECERRA, Secretary of
 Health and Human Services, in his
 official capacity; et al.

       Defendants.
 _________________________________/

                            PROPOSED ORDER

       Pending before the Court is Florida’s Motion for a Preliminary

 Injunction. ECF No. ___. After reviewing the Motion, the Response, the record,

 and the applicable law, the Court preliminarily enjoins Defendants from

 enforcing, or giving any effect to, the Conditional Sailing Order issued on

 October 30, 2020, by the United States Department of Health and Human

 Services and the Centers for Disease Control and Prevention titled

 “Framework for Conditional Sailing and Initial Phase COVID-19 Testing

 Requirements for Protection of Crew.”

       No security bond is required under Federal Rule of Civil Procedure 65(c).
Case 8:21-cv-00839-SDM-AAS Document 9-30 Filed 04/22/21 Page 3 of 3 PageID 797




 It is SO ORDERED.

 Signed this ___ day of _______________, 2021.



                                    ____________________________
                                    Steven D. Merryday
                                    United States District Judge




                                       2
